*709The petitioner father contends that the Family Court failed to take the appropriate measures to protect his right to assigned counsel pursuant to Family Court Act § 262 (a) (see generally Matter of Casey N., 59 AD3d 625 [2009]). However, the issue cannot be resolved on the record provided to this Court since it does not contain a transcript for the proceedings held on July 29, 2009. Accordingly, we remit the matter to the Family Court, Queens County, for a reconstruction hearing with respect to those proceedings conducted in the above-entitled case before Court Attorney Referee Francine Seiden on July 29, 2009, which cannot be transcribed, and the appeal is held in abeyance in the interim (see Matter of Hall v Ladson, 18 AD3d 753 [2005]; Matter of Olson v Olson, 8 AD3d 285 [2004]; accord CPLR 5525 [d]; cf. Matter of Remy v Mitchell, 60 AD3d 860 [2009]; Matter of Jordal v Jordal, 193 AD2d 1102 [1993]). Dillon, J.E, Belen, Sgroi and Miller, JJ., concur.